EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Andrew Freistein on March 29, 2021.
The application has been amended as follows:
Claim 13 has been amended to read in favor of:
13.    (Currently Amended) A method for the treatment of a condition or disorder in which TTX-S channel blockers are involved in an animal or a human, which comprises administering to the animal or human in need of such treatment a therapeutically effective amount of a compound or a pharmaceutically acceptable salt thereof, according to claim 1 wherein the condition or disorder is at least one selected from the group consisting of acute pain, chronic pain, neuropathic pain, inflammatory pain, visceral pain, nociceptive pain, pruritus, multiple sclerosis, neurodegenerative disorder, irritable bowel syndrome, osteoarthritis, rheumatoid arthritis, a neuropathological disorder, a functional bowel disorder, inflammatory bowel disease pain, pain associated with dysmenorrhea, pelvic pain, cystitis pain, pancreatitis pain, migraine, a cluster and tension headache, diabetic neuropathy, peripheral neuropathic pain, sciatica, fibromyalgia, Crohn's disease, epilepsy, an epileptic condition, bipolar depression, tachyarrhythmias, mood disorder, bipolar disorder, a psychiatric disorder, myotonia, arrhythmia, a movement disorder, a neuroendocrine disorder, ataxia, incontinence, 
Claims 14 and 17 have been cancelled.
Claim 19 has been amended to read in favor of:
19.    (Currently Amended) The method according to claim 13, wherein the psychiatric disorder is at least one selected from the group consisting of anxiety and depression.
REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based upon the response filed March 16, 2021, the rejections based upon 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) are withdrawn.
Applicant’s Comments in regard to the Examiner’s Statement on the Closest Prior Art are noted.  The correction is made below:
 	The closest prior art reference is Pfizer Limited [WO 2012/007868 (Reference BA, cited by the Applicants)].   The closest prior art compound is Example 166. The compound is depicted as follows: 
Example 166

    PNG
    media_image1.png
    219
    534
    media_image1.png
    Greyscale
.

		The instant claims would be fully met when A is heteroaryl; X, Y, and Z are C; W is a direct bond; R4 is halogen; R5 is alkyl; q and p are 0; and r is 2.  However, the radical R1 is alkyl not cycloalkyl, heterocyclyl, cycloalkylC1-6alkyl or heterocyclylC1-6alkyl.  Based upon these differences, there is no motivation to modify the prior art compound to derive the instantly claimed compound.  As such, no rejections based upon prior art are made. 
	Additionally, these compounds are Nav1.7 inhibitors.  At page 1, the specification teaches NAv1.x subfamily can be functionally divided into two groups.  The two groups are sensitive to blocking by tetrodoxtoxin sensitive (TTX-s) and those which are resistant to blocking by tetrodotoxin resistant (TTX-r).  At pages 28-30, see the disorders.  The instant compounds are TTX-s channel blockers. 
To place the case in condition for allowance, the following amendments are made to improve the clarity of the claims:
-the diseases of claim 14 has been incorporated into claim 13; 
-claim 14 has been cancelled;
-claim 17 has been cancelled as a duplicate of claim 1; and 
-claim 19 has been amended to correct the dependency.  
The changes made by Examiner’s Amendment are not made to avoid any possible rejections based upon prior art.
The Information Disclosure Statement filed March 24, 2021 has been considered. 
Claims 1-13 and 18-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                  
/Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
03.30.2021